Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 1/03/22, has been entered. Claims 1, 3, 4, 10, 11, 13, 14 and 20 remain pending.


Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 10, 11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda I (US Pub. 2020/0169959) in view of Takeda II (US 10,117,192).
Regarding claims 1 and 11,Takeda I substantially teaches a method performed by a user equipment (UE) and the UE operating in a wireless communication system (UE 20 operating in a wireless system 1, particularly in cell C1, shown on Fig. 7 and described on [0123]-[0133]), comprising:
receiving Downlink Control Information (DCI) through a Physical Downlink Control Channel (PDCCH), (the UE receives the DCI through PDCCH, as described on [0140];
determining, based on the DCI, a transmit power control (TPC) command for a an uplink transmission in a short transmission time interval (sTTI) on a cell of the UE (the UE receiving portion of the section 203, receives the DCI, as shown on Fig. 10 and described on [0174]-[0176], wherein the UE control section 401 determines, based on DCI, the UL transmission TPC in sTTI for the corresponding cell, as shown on Fig. 11 and described on [0178]-[0184]);
determining a value of a power control parameter for the uplink transmission in the sTTI based on the TPC accumulation for the uplink transmission in the sTTI using the TCP command (the 
determining a transmission power for the uplink transmission in the sTTI based on the determined value the power control parameter for the uplink transmission in the sTTI (the control section 401 determines the UL transmission power for sTTI according to the calculations, based on the determined value of the power control parameters as described on [0030]-[0041] and above); and
performing the uplink transmission in the sTTI using the determined transmission power,
wherein based on the UE being configured for the sTTI for the cell of the UE: an initial value of the power control parameter for reset of accumulation associated with an accumulated value based on TPC accumulation for a previous uplink transmission that was based on a transmission time interval (TTI) which has a different duration than the sTTI (the UE 20 performs the UL transmission to the base station, as described on [0180]-[0184], accumulates the TPC commands for the long TTI and performs a switch the TPC commands to the sTTI, as described on [0185]-[0190], so the sTTI power control parameter is set on the TPC parameters accumulated during the previous long TTI, as described on [0188], and the power control sTTI parameter is considered initial, new or starting.
Takeda I does not teach using the DCI formats 3 or 3A and setting the initial value of the power control parameter for reset of accumulation to the accumulated value based on TPC accumulation for a previous uplink transmission.

A combination of Takeda I and Takeda II teachings as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system compatibility with the popular 3GPP standard DCI mode 3/3A and use the aggressive transmission power control of Takeda II to reduce interference..
In addition, regarding claim 11, Takeda I teaches the UE comprising the transmitting/receiving section 203, as shown on Fig. 10 and a processor, as shown on Fig. 12 and described on [0200].
Regarding claims 3 and 13, Takeda I teaches the dynamic initialization of the power parameter, as described on [0030]-[0037], and its implementation for the next frame (j+1), as described on [0062].
Regarding claims 4 and 14, Takeda I teaches using PUSCH for the uplink transmission, as described on [0031]-[0037].
Regarding claims 10 and 20, Takeda I teaches receiving a plurality of TPC commands, comprising the TPC command for the sTTI, as described on [0099] and/or [0184].



Response to Arguments
Applicant's arguments filed 1/03/22 have been fully considered but they are not persuasive.

On pages 5-12 of the Response, Applicant argues that priority of the current Application is 5/12/17, based on the earliest of the Provisional Applications, 62/505,793.
Examiner respectfully disagrees.
The priority date of the current application is determined by the latest of the Provisional Applications, which is 62/584,057, and is 11/09/2017.
Current Application was filed with the disclosure, supported by six Provisional Applications and cannot be revised, selecting only one and ignoring the other five, as the Specification and the Drawings of the Application are based on all of them.
Applicant is not entitled to select the Application priority date based on the desire to overcome the reference, found by the Examiner. So, trying to carve the portion of the Application, which could be supported by the selected Provisional Application is not appropriate. 
Applicant would definitely object to a rejection, based only on a Provisional Application, as the Provisional Applications are integral parts of the corresponding Application or Patent.
Therefore the Current Application priority date is 11/09/17 and Takeda (US Pub. 2020/0169959) Application, with the priority date 5/12/17, is a valid Prior Art for the current Application.



On pages 6 and 7, claim 1 limitations “determining, based on the DCI, having DCI format 3 or 3A, a transmit power control (TPC) command for a an uplink transmission in a short transmission time interval (sTTI) on a cell of the UE” are not supported by the cited portions of the page 22, as on [1-5] the 3 or 3A DCI formats are not configured per short transmission time interval (sTTI). The plurality of the TTI lengths, as discussed on [1-4], comprises shortened and longer TTIs, as discussed on page 21, without any indication of selecting sTTI.
On page 7, claim 1 limitations “determining a value of a power control parameter for the uplink transmission in the sTTI based on the TPC accumulation for the uplink transmission in the sTTI using the TCP command” are not supported by the cited portion of the page 22, as the usage of the closed-loop power control of the UE in the accumulated node is too generic to support the cited claim limitations and sTTI are not mentioned in the process.
On page 9, claim 1 limitations, directed to “an accumulated value based on TCP accumulation for a previous uplink transmission that was based on a transmission time interval (TTI) which has a different duration than the sTTI”, are not supported by the cited portions of pages 21 and 22, as the described selection of the reset value using TTI with different lengths, does not support the limitations, where the selection is based on the TTI with different duration than sTTI.
These are only examples of the incorrect matching the claims limitations with the text of the Provisional Application 62/505,793.


Examiner respectfully disagrees.
Takeda II clearly teaches the reset of accumulation to the accumulated value based on TPC accumulation for a previous uplink transmission, disclosed as accumulating values of the transmission power represented by the flexible TCP commands, described on 13:55-14:5, and resetting the accumulated value, described on 14:6-15:6, wherein the reset value uses the previously accumulated value, based on the replaced TCP command accumulated value, described on 15:7-43, 
and Takeda I clearly teaches an initial value of the power control parameter for reset of accumulation associated with an accumulated value based on TPC accumulation for a previous uplink transmission that was based on a transmission time interval (TTI) which has a different duration than the sTTI, as described on [0180]-[0190].
Applicant arguments on pages 14-16, are directed only to Takeda II and NTT document, but disregard the teachings of Takeda I, which are the essential part of the 103 rejection.
Therefore, Applicant’s arguments are incorrect.





 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461